Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Claim 15. 	(Currently Amended) A method for detecting errors in an on-board recording system in a vehicle, the method comprising:
receiving, by a computer of the on-board recording system, a data sequence including a plurality of frames that are received and recorded by the on-board recording system at a corresponding assigned time offset and include a corresponding assigned message;
determining, by the computer, a missing assigned message that has not been received at the corresponding assigned time offset; 
in response to determining the missing assigned message, calculate a total length of time based on a number of missing assigned messages stored in a memory; 
comparing the total length of time with a threshold length of time; 
determining the total length of time is greater than the threshold length of time; 
; 
receiving a first frame having a first assigned message with a first timestamp, wherein the first frame is part of the data sequence; 
receiving a second frame having a second assigned message with a second timestamp, wherein the second frame is received after the first frame; 
comparing the first timestamp of the first assigned message to the second timestamp of the second assigned message; and 
determining the first timestamp is identical to the second timestamp.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Jesse et al. (US 2013/0274964) teaches “The first stage validation tests may comprise a sampling rate analysis test for determining whether an actual sampling rate of a parameter of flight data substantially matches an expected sampling rate for that parameter. This is important as the correct sampling rate for a given parameter is a regulatory requirement. If an incorrect sampling rate is detected in such a case then the parameter will be deemed invalid and thus rejected. The first stage result data may indicate whether or not the actual sampling rate of a parameter of flight data substantially matches the expected sampling rate for that parameter. If the sampling rate analysis test determines that the actual sampling rate of a parameter of flight 

Casaccia et al. (US 2003/0036399) teaches “Embodiments disclosed herein address the above stated needs by providing a method and apparatus for detecting an end of segment or end of message in a transmission. On receipt of a frame erasure, the receiver initiates a timer. The timer is used to determine a missing end of frame. Multiple timers may be implemented, wherein each timer stops any previously running timers” ([0007]); “According to one aspect, in a wireless communication system having a base station controller and a plurality of base stations, each of the plurality of base stations adapted for communication with a plurality of mobile stations, a method includes receiving a plurality of transmission frames, each of the plurality of transmission frames having an identifier, detecting a first frame erasure within the plurality of transmission frames, initiating a first timer, and on expiration of the first timer determining the identification of the first frame erasure” ([0008]); and “According to another aspect, a wireless 

Feng et al. (US 2015/0103885) teaches “A fifth object of the disclosed system and method for transmitting a video transmission which receives video frames; pre-processes the video frames to create pre-processed video frames; encodes the pre-processed video frames into video packets; stores the video packets in a retransmission buffer; codes the video packets with forward error coding to create repair packets; transmits the video packets and repair packets; waits for a return message either acknowledging receipt of the video packets or reporting missing video packets, wherein if a return message is not received before a designated time interval, retransmits the video packets in the retransmission buffer and repair packets; retransmits any video packets in the retransmission buffer indicated by the return message; and purges the retransmission buffer of the video packets once the return message indicates the video packets were received.” ([0016]).


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-3, 5-6, 10-11, 13-17, 19, and 21-27 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a 
The reasons for allowance of claim 13 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an on-board recording system comprising “ … receive as input a data sequence including a plurality of frames that are each received and recorded by the on-board recording system at a corresponding assigned time offset and include a corresponding assigned message, wherein the plurality of frames each include one or more message identifiers associated with the corresponding assigned message, and wherein a unique message identifier is assigned to a unique time offset; determine a missing assigned message that has not been received at the corresponding assigned time offset; in response to determining the missing 
The reasons for allowance of claim 15 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising: “…receiving, by a computer of the on-board recording system, a data sequence including a plurality of frames that are received and recorded by the on-board recording system at a corresponding assigned time offset and include a corresponding assigned message; determining, by the computer, a missing assigned message that has not been received at the corresponding assigned time offset; in response to determining the missing assigned message, calculate a total length of time based on a number of missing assigned messages stored in a memory; comparing the total length of time with a threshold length of time; determining the total length of time is greater than the threshold length of time; in response to determining the total length of time is greater than the threshold length of time, determining an error has occurred; receiving a first frame having a first assigned message with a first timestamp, wherein the first frame is part of the data sequence; receiving a second frame having a second 

Dependent claims 2-3, 5-6, 10-11, 14, 16-17, 19, and 21-27 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        June 17, 2021